DETAILED ACTION
Status of Claims
	Claims 1 and 4-7 are pending.
	Claims 2-3 and 8 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12 January 2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-003286 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan O. Owens on 28 February 2022.



Please re-write claim 1 as follows:

Claim 1. A filling plating system for forming filling plating in a via hole and/or a through hole of a work to be plated, comprising:
	a plurality of electrolytic plating cells; 
		an electrolytic bath comprising a solution for forming filling plating to the via hole or the through hole at one or more of the plurality of electrolytic plating cells, the solution comprising a leveler, a brightener and a carrier, 
	an additive adhesion region, wherein after treatment at the one or more of the plurality of electrolytic plating cells, the work to be plated is carried to the additive adhesion region;
	the additive adhesion region arranged between each of the plurality of electrolytic plating cells, the additive adhesion region comprising an additive solution including a leveler comprising nitrogen-containing organic compound, a brightener comprising sulfur-containing organic compound, and a carrier comprising a polyether compound, wherein the plurality of electrolytic plating cells and the additive adhesion region are horizontally arranged in series; and
	carrying rollers, wherein the work to be plated is carried continuously by the carrying rollers, and 
	additive adhesion nozzles, further wherein the additive solution is directly adhered to the work to be plated at the additive adhesion region by the additive adhesion nozzles, and further wherein the additive solution adhered at the additive adhesion region does not contain a metal component that forms the filling plating.

Please re-write claim 4 as follows:

Claim 4. The filling plating system according to claim 1, wherein the additive solution is directly adhered to the work to be plated in a non-energized state at the additive adhesion region.



Allowable Subject Matter
s 1 and 4-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claim 1.  The closest prior art includes the teachings of Jin (KR 2013-0124656) as described in the Office action dated 14 July 2021.  Briefly, Jin discloses a plating system comprising a plurality of plating cells and a region therebetween comprising spraying plating solution wherein a substrate is conveyed with rollers through the plating system.  Jin fails to disclose an additive adhesion region as claimed such that the additive adhesion region does not contain a metal component that forms a filling plating.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795